Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,786,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited references alone or in combination teach the claimed “evaluating a dealer’s card hand to determine whether said dealer’s  card hand comprises a dealer’s pai gow hand having no poker elements other than the value of individual singleton cards, identifying the highest value card of said dealer’s pai gow hand; providing a push condition having a preselected card value comprising a single card selected from the group of single cards consisting of ace, king, queen , jack, ten and nine; comparing the highest value card of the dealer’s card hand with the push condition to determine if the highest value card of the dealer’s card hand is of the same value as the preselected card value” as recited in claim 23 and similarly recited in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl